IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,870


EX PARTE JUSTIN MICHAEL DOUGLAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-213-008223-0970911-A IN THE 213TH DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to three (3) years' imprisonment.  He did not appeal his
conviction. 
	In a single ground for review, Applicant contends that his conviction is constitutionally
infirm.  The trial court and the State agree that Applicant is entitled to relief, and the record supports 
this conclusion.  Relief is granted.  The judgment in Cause No. 0970911W in the 213th Judicial
District Court of Tarrant County is set aside, and Applicant is remanded to the custody of the Sheriff
of Tarrant County to answer the charges against him. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: March 19, 2008
Do Not Publish